                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

CHRISTY KENNON                              )
                      Plaintiff,            )
                                            )              JUDGMENT
              v.                            )
                                            )              Case No. 5:18-CV-209-KS
ANDREW SAUL,                                )
Commissioner of Social Security,            )
                    Defendant.              )


Decision by Court.

This action came before United States Magistrate Judge Kimberly A. Swank for consideration of the
plaintiff’s motion for attorney fees.

        IT IS ORDERED, ADJUDGED AND DECREED that the Commissioner of Social
Security pay to Plaintiff’s counsel the sum of $11,248,25 and that Plaintiff’s counsel pay to
Plaintiff the sum of $6,400.00 and upon the payment of such sums, this case is dismissed with
prejudice.



This judgment filed and entered on December 16, 2020,, with electronic service upon:

Charlotte Williams Hall
Counsel for Plaintiff

Cassia Parson
Amanda Gilman
Counsel for Defendant


                                                           PETER A. MOORE, JR.
                                                           CLERK, U.S. DISTRICT COURT

December 16, 2020                                          /s/ Shelia D. Foell
                                                           (By): Shelia D. Foell, Deputy Clerk




          Case 5:18-cv-00209-KS Document 60 Filed 12/16/20 Page 1 of 1
